Citation Nr: 1736096	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to January 20, 2015, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran had active duty service from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD and assigned an initial 10 percent rating, effective December 10, 2007.  The Veteran subsequently perfected an appeal with respect to the propriety of the initially assigned rating and effective date.

During the course of the appeal, an April 2009 rating decision recharacterized the Veteran's PTSD to include "also claimed as major depression disorder" and increased the rating to 30 percent as of November 12, 2008.  Thereafter, a February 2010 rating decision awarded an effective date of December 10, 2007, for the assignment of the 30 percent rating.  

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is of record.

The Board remanded the case in September 2014 and June 2016 for additional development.  In a July 2016 rating decision, the AOJ granted an earlier effective date of September 30, 2002, for the award of service connection for PTSD, which is the date the Veteran's original claim for such disorder was received, and assigned an initial 30 percent rating as of such date.  As the July 2016 decision represents a full grant of the benefit sought on appeal with respect to his earlier effective date claim, such matter is no longer before the Board.  The Veteran's initial rating claim now returns for further appellate consideration.

The Board also notes that, subsequent to the AOJ's most recent adjudication of the Veteran's initial rating claim in the July 2016 supplemental statement of the case, additional VA treatment records dated through April 2017 were associated with the record.  While the Veteran has not waived AOJ consideration of such evidence, the Board finds that there is no prejudice to him in proceeding with a decision at this time as the symptoms and severity of his PTSD noted in such records are the same as those previously considered by the AOJ.  Thus, the newly received evidence is duplicative and, consequently, irrelevant to the issue adjudicated herein. 


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with deficiencies in most areas, without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his PTSD was granted and an initial rating was assigned in the October 2008 rating decision on appeal, and an earlier effective date with accompanying ratings was assigned in a July 2016 rating decision.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations in August 2008 (with a September 2008 addendum) and January 2015 so as to assess the nature and severity of his PTSD.  The Board finds that such VA examinations are adequate to decide the claim as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Therefore, no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the June 2014 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only was such issue "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as a result of the Veteran's testimony, the Board remanded the case in order to obtain outstanding treatment records and afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his PTSD.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's September 2014 and June 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the matter was remanded in September 2014 in order to provide the Veteran with an opportunity to identify any outstanding VA and non-VA healthcare providers who treated him for his PTSD, obtain updated VA treatment records, and afford the Veteran a VA examination so as to assess the nature and severity of his PTSD.  Thereafter, in a December 2014 letter, the Veteran was requested to identify any outstanding VA and non-VA treatment records referable to his PTSD.  Additionally, updated VA treatment records dated through December 2014, and, subsequently, April 2017 were obtained and, as discussed in the preceding paragraph, the Veteran underwent a VA examination in January 2015.  In June 2016, the Veteran's initial rating claim was remanded as inextricably intertwined with his pending earlier effective date claim and the former matter was subsequently resolved.  Therefore, the Board finds that there has been substantial compliance with the Board's September 2014 and June 2016 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  In this version, GAF scores are not included with regard to evaluating psychiatric disorders.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in March 2014 and, thus, the provisions of the DSM-IV, to include GAF scores, are applicable to his claim.

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.

Service connection for PTSD was established by an October 2008 rating decision.  The AOJ subsequently assigned initial ratings of 30 percent, effective as of September 30, 2002, and 50 percent, effective as of January 20, 2015.  The Veteran contends that he is entitled to a higher rating because he believes that his PTSD symptoms are more severe than as reflected by the currently assigned ratings.  In this regard, the Board finds that the symptoms attributable to the Veteran's PTSD have remained essentially unchanged throughout the appeal period.

In August 2002, just prior to his September 2002 claim, the Veteran informed his treating VA clinician that he has a history of suicidal ideation, as well as trouble sleeping, fatigue, memory problems, forgetfulness, irritability, and crying spells.  He also reported experiencing paranoia, impulsive thoughts of anger, nightmares, and claustrophobia; tension with family members; and difficulty dealing with his co-workers.  Upon mental status examination, the Veteran was pleasant and cooperative, but obviously tense with adequate grooming. His mood was anxious and depressed, and his affective reactions were described as labile and over-reactive.  He described intense irritability and short-temperedness.  The Veteran's speech and thought patterns were generally fluid, but with some slight pressure and circumstantialities.  He described disruptions in attention and concentration. There was no evidence of delusions or hallucinations during the interview, and the Veteran denied current suicidal and homicidal ideation.  His insight and judgment appeared good. The VA clinician assigned a GAF score of 61.  In November 2002, records reflect ongoing treatment for sleep and mood disturbances.  It was noted that he was married, and employed by regional transit and drove a commuter train.  

VA clinicians subsequently assigned GAF scores of 43 in February 2007, at which time the Veteran resumed VA treatment after an approximate four year absence, and 45 in July 2007 and December 2007.  In December 2007, the Veteran reported that his mood and sleep fluctuated, often with agitation and unexplained anger. He could not tolerate crowds and talked about how be avoided people at his daughter's birthday party and a Thanksgiving gathering.

In a July 2008 questionnaire, the Veteran reported feeling standoffish at times, and detached from people.  He further reported experiencing loss of concentration, memory problems, difficultly sleeping, and outbursts of anger.

At his August 2008 examination, the Veteran reported that he experiences suicidal ideation, flashbacks, nightmares, frustration, helplessness, hopelessness, irritability, anxiety, and depression.  He also indicated that his relationship with his siblings was somewhat standoffish.  The Veteran further reported that he was currently employed as a bus operator with the regional transit authority and had been so since March 1995.  He indicated that, due to his PTSD, he sometimes loses concentration while driving.  The Veteran denied any leisure activities or hobbies.  He reported that he often thinks of suicide, but did not act on it due to his wife and children.   Upon mental status examination, the Veteran was well groomed, his speech was normal, and his mood and affect were stable and appropriate.  His thought processes were coherent and he was appropriately oriented to person, time and place. There were no indications of delusions, hallucinations or obsessive thought processes.  The Veteran denied homicidal ideation, but endorsed suicidal ideation, although said he had never attempted suicide. Insight and judgement into psychiatric symptoms was fair, but a tendency to minimize symptoms was noted. The VA examiner assigned a GAF score of 65.  In the September 2008 addendum, the VA examiner assigned a GAF score of 61.

In March 2009, the Veteran reported experiencing nightmares, sleep problems, agitation, and unexplained anger.  His treating VA clinicians assigned GAF scores of 45 and 43.  In February 2010, the Veteran informed his treating VA clinician that he experiences paranoia with regard to his Vietnamese neighbors.  In his March 2010 substantive appeal, the Veteran wrote that "I am afraid I might [start] killing Vietnamese [people].  I have panic attacks at least 2-3 times a week because of the nightmares I have.  I seem to be depressed and don't leave my house unless I have to.  I have a hard time making a schedule that I can keep."  In May 2011, the Veteran's treating VA clinician assigned a GAF score of 48.

At his June 2014 hearing before the undersigned Veterans Law Judge, the Veteran testified that he experiences sleep problems (pp. 3, 9); nightmares (p. 3); short-term memory loss (pp. 4, 7); difficulty maintaining friendships (p. 5); a dislike for being around people (pp. 5, 10); depression (p. 6); suicidal thoughts (p. 6); trouble maintaining personal hygiene (pp. 6-7); visual hallucinations of a man running (p. 9); anger (p. 12); panic attacks, most recently two years ago (pp. 12-13); and anxiety (pp. 12-13).  The Veteran also reported that he has been violent towards his wife and children, as well as bus passengers (p. 11).

At his January 2015 VA examination, the Veteran reported experiencing a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, and disturbances of motivation and mood.  He indicated that he did not have any friends and has been retired since 2009.  The Veteran also indicated that he was angry all of the time.  The examiner found that his PTSD resulted in occupational and social impairment with reduced reliability and productivity.

The reminder of VA treatment records reflect reports of symptoms similar to those previously noted as well as mental status examinations commensurate with those conducted in prior evaluations.   

After reviewing the evidence, the Board finds that the Veteran's PTSD symptoms most closely approximate occupational and social impairment with deficiencies in most areas due to symptoms such as detachment, loss of concentration, memory problems, difficultly sleeping, outbursts of anger, suicidal ideation, flashbacks, nightmares, frustration, helplessness, hopelessness, irritability, anxiety, depression, agitation, paranoia, difficulty maintaining friendships, trouble maintaining personal hygiene, visual hallucinations, panic attacks, and episodes of violence.  In this regard, the Board finds that, in particular, symptoms of suicidal ideation, near-continuous depression, impaired impulse control-as evidenced by his history of violence against his wife, his children, and bus passengers-spatial disorientation, neglect of personal appearance, and inability to maintain effective relationships, as well as GAF scores which are predominantly in the 40's, are indicative of a 70 percent rating.  38 C.F.R. § 4.130, DC 9411.

Moreover, the Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, No. 15-2404 (U.S. Vet. App. Mar. 27, 2017).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have "been hospitalized or treated on an inpatient basis" to establish suicidal ideation because that "imposes a higher standard than the criteria in the [Diagnostic Code] for mental disorders."  Id.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation."  Id.  As applied, the suicidal ideation which a VA treating clinician, a VA examiner, and a hearing transcriber recorded in August 2002, August 2008, and June 2014, respectively, is sufficient to establish the suicidal ideation symptom consistent with a 70 percent rating in the General Rating Formula for Mental Disorders.  Id.

In reaching such determination, the Board notes that the January 2015 VA examiner found that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, which is indicative of a 50 percent rating.  However, the Board finds that, when considering the totality of the evidence, which includes reports of symptoms not noted at the time of the January 2015 VA examination, the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas.

The Veteran's symptoms are not productive of symptoms analogous to the next higher rating, as he does not have symptoms commensurate with gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Veteran was able to cogently testify, without evidencing any symptoms consistent with a 100 percent rating.  Furthermore, the record reflects that, while he has no friends, he does maintain relationships with family members, and was able to work until 2009 when he retired as a result of a shoulder injury.

In light of the evidence of record, the Board concludes that the Veteran's PTSD most nearly approximates the criteria for a 70 percent evaluation as such results in occupational and social impairment with deficiencies in most areas.  As noted previously, the symptoms listed for the rating criteria for 70 percent are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify" a 70 percent rating.  Mauerhan, supra.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Rice v. Shinseki, 22 Vet. App. 447 (2009).

For the foregoing reasons, the Board finds that an initial rating of 70 percent, but no higher, for PTSD is warranted throughout the appeal period.  To the extent that the Board herein denies a 100 percent rating for such disability, the preponderance of the evidence is against such a finding.  Therefore, the benefit of the doubt doctrine is not applicable in such regard, and an initial rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.    



ORDER

An initial rating of 70 percent for PTSD is granted, subject to the laws and regulations governing payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


